Citation Nr: 0209264	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  01-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to February 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefits sought 
on appeal.

(The Board finds that the issue of entitlement to service 
connection for major depressive disorder with psychotic 
features is in need of additional development.  After said 
development has been completed, the Board will issue a 
separate decision on the merits of that claim.)


FINDINGS OF FACT

1.  In accordance with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained by the RO, and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2.  The existence of an in-service stressor has been unable 
to be corroborated by service records or other credible 
evidence.

3.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from post-traumatic 
stress disorder (PTSD) as a direct result of several 
stressors which he experienced during active service in 
Japan, Okinawa and Texas.  He also points out that PTSD has 
been diagnosed by VA Medical Center personnel. 

Initially, the Board notes that the veteran's representative 
alleges that the VCAA's duty to assist has not been met in 
this case, via an assertion that the September 2000 VA 
examination was inadequate because the examiner did not 
review the service medical records to determine the origins 
of the disability for which the veteran seeks service 
connection.  The Board disagrees with this assertion.  It is 
apparent that the examiner did not have the service medical 
records for review at the time of his clinical evaluation.  
The Board notes, however, that the RO made a proper inquiry 
to verify the veteran's claimed in-service peacetime 
stressors, but the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) stated in a June 2001 response that 
these stressors were unable to verified.  In the absence of 
this necessary element (a verified stressor), the claim must 
by law fail, and the Board finds that to order another VA 
examination for a nexus opinion after review of the service 
medical records prior to a decision on the merits would serve 
no purpose, as an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996)).

Establishing service connection for PTSD requires: (1) a 
current medical diagnosis; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

As to the requirements under 38 C.F.R. § 3.304(f) of medical 
evidence of a PTSD diagnosis and a nexus between the current 
symptomatology and the in-service stressor, the Board notes 
that VA Mental Health Clinic treatment records dated between 
May 1993 and June 2000 reflect that the veteran has a 
diagnosis of PTSD, as given by several VA physicians.  These 
records also reflect that the veteran reported the same 
stressors to the VA practitioners as he has claimed in this 
case, and the VA physicians have related the PTSD diagnosis 
to service based on this history provided by the veteran.  At 
the September 2000 VA examination, after a review of the 
claims file and a clinical evaluation, however, the examiner 
opined that the veteran does not have PTSD, and he stated 
that there are no stressors that could support a PTSD 
diagnosis.  (The Board again, however, acknowledges that the 
examiner did not have the service medical records for 
review.)  

Significantly, however, none of the evidence of record 
sufficiently establishes that the veteran was exposed to a 
stressor in service, the second necessary requirement for a 
PTSD claim under 38 C.F.R. § 3.304(f).  Where the claimed 
stressor is not related to combat, "credible supporting 
evidence" is required, and "the appellant's testimony, by 
itself, cannot as a matter of law, establish the occurrence 
of a noncombat stressor."  See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  

In the present case, the veteran reported his stressors on 
multiple occasions, but there is no credible evidence in the 
claims file of combat participation during service.  The 
veteran's active service, although occurring partially in 
Japan and Okinawa, occurred during peacetime.  The veteran's 
DD-214 and other service personnel records indicate that he 
served as a radio intercept operator, not a specialty that 
necessarily involves exposure to combat.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Further, the DD-214 
and other personnel records do not list any commendations or 
medals awarded exclusively for combat, and the service 
medical records are negative for any reports of combat injury 
or evidence of the development or diagnosis of a chronic 
psychiatric disorder during service.  

Therefore, in the absence of any credible evidence of combat 
participation, there must be more than just the veteran's 
testimony to support the stressors claimed in this case.  
Here, however, as noted previously, the RO sent to the 
USASCRUR a detailed list of the stressors which the veteran 
described, but after investigation, the USASCRUR reported 
that these stressors, such as they were, could not be 
verified.  Accordingly, the only remaining evidence is the 
veteran's testimony, which is not enough to prove this 
element of the claim.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, the VA treatment providers' diagnosis of PTSD is 
insufficient to support the claim, and as noted earlier, an 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  See Cohen, 10 Vet. 
App. at 145.  The Board is not required to accept an 
unsubstantiated diagnosis that PTSD had its origins in 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
West v. Brown, 7 Vet. App. 70, 78 (1994).  Because the 
veteran's claimed stressors have not been verified, the 
existing PTSD diagnosis was based on a questionable history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board.  See West, 7 Vet App. at 78.  The Board 
also finds that the reasonable doubt doctrine is not 
applicable in this case, as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102.  Accordingly, the Board 
concludes that PTSD was not incurred in service.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

